COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Huff, Athey and Fulton
              Argued by videoconference


              MARIA GOODMAN
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0509-21-2                                  JUDGE CLIFFORD L. ATHEY, JR.
                                                                                  APRIL 26, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF HANOVER COUNTY
                                               Gordon F. Willis, Judge

                               David B. Hargett (Hargett Law, PLC, on brief), for appellant.

                               Matthew J. Beyrau, Assistant Attorney General (Mark R. Herring,1
                               Attorney General, on brief), for appellee.


                     Maria Goodman (“Goodman”) was convicted by a jury in the Circuit Court of Hanover

              County (“trial court”) of arson of an occupied dwelling in violation of Code § 18.2-77. On

              appeal, in her single assignment of error, Goodman argues that the evidence was insufficient to

              prove beyond a reasonable doubt each of the following: (1) absence of accident, (2) criminal

              agency, and (3) malice. For the following reasons, we affirm.

                                                        I. BACKGROUND

                     We must view the evidence in the light most favorable to the prevailing party, the

              Commonwealth. Stevens v. Commonwealth, 44 Va. App. 122, 127 (2004) (citing

              Commonwealth v. Hudson, 265 Va. 505, 514 (2003)). We must therefore “discard the evidence

              of the accused in conflict with that of the Commonwealth, and regard as true all the credible



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
evidence favorable to the Commonwealth and all fair inferences that may be drawn therefrom.”

Kelly v. Commonwealth, 41 Va. App. 250, 254 (2003) (en banc) (quoting Watkins v.

Commonwealth, 26 Va. App. 335, 348 (1998)). Thus viewed, the evidence presented at trial is as

follows.

         Around 2:00 a.m. on April 12, 2019, Hanover County Sheriff’s Lieutenant David Barton

(“Lieutenant Barton”) went to Goodman’s house in response to a report of a house fire. When

Lieutenant Barton arrived, he saw “heavy smoke coming from the residence” but no flames. As he

approached the house, Goodman was sitting on the bottom step. She “was coughing and hacking,”

but told him that no one else was in the house. Lieutenant Barton escorted Goodman across the

street and helped her to the ground as the first fire truck arrived.

         William Freeman (“Firefighter Freeman”), who was in charge of the fire engine, saw smoke

emanating from the gables of the one-story house. He and the other firefighters established a water

supply and did a “three-sixty exterior review” of the house. He saw no broken windows during his

examination of the structure. The house was very hot, dark, and smoky. Firefighter Freeman and

two other firefighters entered. Because of the severity of the conditions caused by the fire, they

dropped to the floor to see beneath the smoke. There was a flame in the combined kitchen and

living room area, which was quickly extinguished. Firefighter Freeman initially believed the flame

in the kitchen area was the only origin of the fire, but soon realized there was another fire in the

house.

         Firefighter Freeman located the attic hatch and partially entered the attic. He did not see

flames at first, but when another firefighter opened the back bedroom door, flames erupted at the

ceiling level toward the attic. There was also an active fire in the back bedroom. More firefighters

arrived, and as they extinguished the bedroom fire, conditions in the house improved. Later,




                                                   -2-
evidence of a third fire in another bedroom was found as well. In addition, all the bedroom doors

were closed.

        Hanover County Fire Marshal Steven Phillips (“Fire Marshal Phillips”) investigated the

incident and determined that there were four separate origins of fire inside the house. Testifying as

an expert in fire investigations and the origins and causes of fires, Fire Marshal Phillips opined that

there were two points of origin in the back bedroom: the first was a box of clothing, papers, and

other combustibles beneath a window, and the second was a dresser which showed significant fire

damage. In the front bedroom, Fire Marshal Phillips found burnt paper, plastic, and clothing on the

carpet and determined they were the source of the fire in that room. Finally, the fourth point of

origin was in the kitchen next to the pantry.

        While inspecting the residence, Fire Marshal Phillips saw that insulation in the kitchen

pulled down from the ceiling by the firefighters was clean, indicating that there had been “no direct

flame impingement into the ceiling area between the Sheetrock and the attic.” Similarly, he found

no evidence of flame impingement in the ceiling in the back bedroom. Based on the limited smoke

damage to the door jams, he determined that the bedroom doors were closed during the fire.

        Fire Marshal Phillips found a “BIC stick lighter” on the vanity in a bathroom in the center of

the house and, considering the nature of the damage to the vanity, he determined that the lighter had

been on the counter during the fire. Moreover, Fire Marshal Phillips concluded that all four fires

were caused by an ignition source that “made direct contact with ordinary combustible materials,”

and were not caused by an electrical source. He ruled out the oven as a possible source of the fire

because Goodman informed him that she had not used the oven or stove. Fire Marshal Phillips

testified that the multiple points of origin found in the home could not have been caused by flying

embers because the distance between the points of origin was too far, the bedroom doors were shut

when the firefighters arrived, and the ceiling sheetrock and insulation had not been damaged. He

                                                  -3-
opined that the fires were started when an ignition source—such as a lighter—“came in direct

contact with those ordinary combustible materials that were ignited at those points of origin.”

        Hanover County Sheriff’s Investigator Jordan (“Investigator Jordan”) interviewed Goodman

after the fire. Goodman denied that she started the fire. At trial, she testified that her dog woke her

up during the night, while she was sleeping on the couch in the living room, and she saw flames in

the kitchen. She said she crawled through the smoke to the front door to escape and called for

emergency help.

        Dr. Craig Beyler (“Dr. Beyler”), an engineer who mostly worked with “fire issues,” testified

for the defense. He opined that an accidental fire which started in the attic could not be eliminated

as a causal factor of the three points of origin found in other areas of the house. On

cross-examination, Dr. Beyler acknowledged that he had not interviewed the firefighters who had

been at the scene and conceded that if the bedroom doors were closed during the fire, his hypothesis

that burning embers from the attic could have started the fires in the bedrooms would be faulty.

        Robert Henderson (“Henderson”), also qualified as an expert, testified that Dr. Beyler’s

theory that the fire could have started in the attic and dropped down to the kitchen was not feasible

because there was no fire damage in the attic above the kitchen. Henderson explained that all the

fire patterns in the house were below the ceiling and used photographs of the house to walk the jury

through his investigation. He agreed with Fire Marshal Phillips that all the points of origin were

caused by direct flames being introduced to ordinary combustible materials. He also testified at

length about the possible ignition sources he ruled out, including the outside electrical panel, the

appliances in the kitchen, electrical items and outlets in the bedrooms, and the like. Henderson

ultimately concluded that there were four different points of origin: a fire began near the kitchen

door by open flame exposed to combustibles, a fire began in the master bedroom by open flame

exposed to combustibles under the window, another fire charred the dresser in the master bedroom,

                                                 -4-
and a fourth fire began in the other bedroom by open flame exposed to ordinary combustibles. He

specifically found no basis for believing there was any fire in the attic.

        The trial court denied Goodman’s motion to strike the evidence, and the jury convicted her

of arson. The trial court imposed the jury’s recommended sentence of five years’ incarceration and

suspended four years. This appeal followed.

                                             II. ANALYSIS

        “If any person maliciously (i) burns, . . . in whole or in part, or causes to be burned or

destroyed . . . any dwelling house or manufactured home whether belonging to himself or

another . . . he shall be guilty of a felony . . . .” Code § 18.2-77. To convict Goodman of arson of

an occupied dwelling under Code § 18.2-77, the jury had to find beyond a reasonable doubt that

the evidence (1) overcame the presumption that the fire was accidental, (2) showed that at least

one of the fires was deliberately set, (3) showed that Goodman was the one who set at least one

fire, and (4) showed that Goodman set at least that one fire with malice. Goodman does not

dispute that there was a fire in the house or that the house was occupied when the fire began.

Instead, she argues there was insufficient evidence to show she set one or more fires deliberately.

We disagree and therefore affirm.

        The trier of fact is required “to resolve conflicts in the testimony, to weigh the evidence,

and to draw reasonable inferences from basic facts to ultimate facts.” Brown v. Commonwealth,

68 Va. App. 44, 55 (2017) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). A judgment

can be overturned for insufficient evidence only if it was “plainly wrong or without evidence to

support it.” Pijor v. Commonwealth, 294 Va. 502, 512 (2017) (quoting Code § 8.01-680). There

was sufficient evidence if “any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Dietz v. Commonwealth, 294 Va. 123, 132 (2017)

(quoting Bowman v. Commonwealth, 290 Va. 492, 496-97 (2015)). This means that, although


                                                  -5-
“we interpret [the law] de novo,” we defer to the trial court’s findings of fact. Hutton v.

Commonwealth, 66 Va. App. 714, 719 (2016) (citations omitted). Just because another trier of

fact “might have reached a different conclusion” about what the evidence showed does not mean

that this “[C]ourt [can] say that the evidence does or does not establish [the defendant’s] guilt

beyond a reasonable doubt.” Commonwealth v. Perkins, 295 Va. 323, 327 (2018) (first alteration

in original) (quoting Cobb v. Commonwealth, 152 Va. 941, 953 (1929)).

       Each element of arson can be proved by circumstantial evidence. Cook v.

Commonwealth, 226 Va. 427, 433 (1983). “[W]here the Commonwealth’s evidence as to an

element of an offense is wholly circumstantial, ‘all necessary circumstances proved must be

consistent with guilt and inconsistent with innocence and exclude every reasonable hypothesis of

innocence.’” Moran v. Commonwealth, 4 Va. App. 310, 314 (1987) (quoting Inge v.

Commonwealth, 217 Va. 360, 366 (1976)). Nonetheless, even if “‘some evidence . . . support[s]’

the appellant’s hypothesis of innocence,” we must affirm if any “‘reasonable [fact finder], upon

consideration of all the evidence, could have rejected [the appellant’s] theories in his defense and

found him guilty of [the charged crime] beyond a reasonable doubt.’” Emerson v.

Commonwealth, 43 Va. App. 263, 277 (2004) (third and fourth alterations in original) (quoting

Hudson, 265 Va. at 513). A reasonable fact finder may reject theories advanced by the

defendant—even if they are supported by some evidence—so long as it could reasonably infer

from all the other evidence a theory of the case consistent with guilt and inconsistent with

innocence. Commonwealth v. Moseley, 293 Va. 455, 464-65 (2017) (citations omitted).

       First, the evidence was sufficient for the jury to conclude that the Commonwealth

overcame the presumption of accident and proved the corpus delicti of arson. “The corpus

delicti of arson must consist of proof that the fire was of incendiary, rather than of accidental

origin.” Riner v. Commonwealth, 268 Va. 296, 328 (2004) (internal quotation marks omitted)

                                                -6-
(quoting Cook, 226 Va. at 431). A criminal defendant in an arson case “has the benefit of a

presumption that the fire was caused by accident.” Id. (citing Cook, 226 Va. at 431). Expert

testimony based on interviews with witnesses and on personal observations can eliminate

accidental causes, thus overcoming the presumption of accident and proving that the fire was

incendiary—that is, that it was deliberately set. Id. at 329-30. If multiple experts present

conflicting evidence, “it is within the province of the finder of fact, in this case the jury, to assess

the credibility of the witnesses and the probative value to be given their testimony.” Id. (internal

quotation marks omitted) (quoting Mercer v. Commonwealth, 259 Va. 235, 242 (2000)). “When

a fact-finder has accepted the testimony of a qualified expert witness, which negates every

reasonable possibility that a fire was of accidental origin, we cannot hold the evidence

insufficient, as a matter of law, to support a finding that the fire was of incendiary origin.” Cook,

226 Va. at 432.

        Here, Dr. Beyler testified that the investigation did not properly eliminate all potential

sources of accidental ignition. However, Henderson testified extensively to the sources he

considered and ruled out as potential sources of accidental ignition, specifically dealing with

every potential source Dr. Beyler mentioned. The only potential accidental ignition source

Henderson did not examine was an electrical air-conditioning device in the attic, but Henderson

ruled that out as a potential source of accidental ignition by pointing out the lack of damage to

the attic and insulation, much of which was visible in pictures he showed the jury. He opined

that if the fire had started in the attic, there would have been extensive damage that would have

been easily visible in the photographs. Additionally, Dr. Beyler conceded that if the bedroom

doors were closed during the fire, his hypothesis that burning embers from the attic could have

started the fires in the bedrooms would be incorrect. Henderson said the only viable explanation

was that open flames came into contact with combustible materials in various parts of the house.

                                                 -7-
Contact between open flames and ordinary combustibles could only have happened if someone

deliberately applied open flames to those parts of the house, especially since Goodman affirmed that

she did not light any candles for at least several days. This evidence justified the jury in

concluding that the evidence indicated that someone set the fire intentionally.

        Second, the evidence was sufficient for the jury to conclude that Goodman was the one

who set the fire. Goodman told Lieutenant Barton that she was the only one in the house. Her

son testified that he had last visited the house a week before. No evidence suggested anyone

came into the house to set the fires. In fact, Goodman testified that her dog would have barked

furiously if anyone had broken in, but he did not bark until the flames broke out in the kitchen.

Also, Goodman had a lighter in one of her bathrooms with which she could have set the fires.

This evidence justified the jury in concluding that the evidence showed Goodman was the person

who set the fires. See Cook, 226 Va. at 432 (permitting the jury to reject the idea that other

persons who knew that the key was kept under the door had used the key to sneak into the house

to set the fire).

        Third, the evidence was sufficient for the jury to conclude that Goodman set the fire with

malice. The malice required under Code § 18.2-77 is the same as the common law definition of

criminal malice. Bell v. Commonwealth, 11 Va. App. 530, 532-33 (1991). “Malice inheres in

the doing of a wrongful act intentionally, or without just cause or excuse, or as a result of ill

will.” Long v. Commonwealth, 8 Va. App. 194, 198 (1989) (quoting Dawkins v. Commonwealth,

186 Va. 55, 61 (1947)). Malice “includes not only anger, hatred and revenge, but every unlawful

and [unjustified] motive.” Watson-Scott v. Commonwealth, 298 Va. 251, 256 (2019) (quoting

Martin v. Commonwealth, 184 Va. 1009, 1015 (1946)). Malice “may be directly evidenced by

words, or inferred from acts and conduct which [necessarily] result in injury.” Long, 8 Va. App.

at 198 (quoting Dawkins, 186 Va. at 61).

                                                 -8-
       Here, the jury could infer from Goodman deliberately setting the fire that she did “a

wrongful act intentionally.” Although Goodman argues that she lacked any motive to burn her

own house, the evidence showed she lit the fire intentionally. Goodman does not argue that she

was not mentally capable of forming the intent to deliberately set a fire or that she could have set

the fire in her sleep. Therefore, the only reasonable explanation was that Goodman, knowing

what she was doing, deliberately set four separate fires. Because Goodman denies she set the

fires, she of course offers no justification for setting her house on fire. Although it is unclear

why Goodman set fire to her home, we cannot disturb the jury’s conclusion that she intended to

do so. The evidence justified the jury in finding that the Commonwealth met its burden to prove

that Goodman acted with malice.

                                          III. CONCLUSION

       The jury could credit the Commonwealth’s experts over the defense expert, especially

given the detailed nature of Henderson’s testimony in rebuttal to Dr. Beyler’s testimony. It

therefore had sufficient evidence to conclude that the fires were incendiary rather than

accidental. Because they were incendiary, they must have been set intentionally and the

evidence was sufficient to conclude that Goodman set them. In the absence of evidence of

mental incapacity or the like, the jury could conclude that Goodman intended to set the fires and

thus had the requisite malice. Accordingly, we affirm.

                                                                                            Affirmed.




                                                 -9-